DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Amendment
In response to the amendment(s) filed on 8/11/22, amended claim(s) 1, 6-7, 9, and 15, and canceled claim(s) 5 and 21 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Election/Restrictions
Newly amended claim(s) 1, 3, 6-7, 9, 12, and 14 is/are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
This application contains claims directed to the following patentably distinct species

Species A: curved stylet; and
Species B: straight stylet.

The species are independent or distinct because they are mutually divergent configurations for a stylet to impart a shape to the overlying needle.  A curved stylet cannot be used together with a straight stylet because they both won’t fit in the needle and they would be working against each other to try and curve/straighten the other one, thereby destroying the intended function of the other. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species have acquired a separate status in the art in view of the their different classification; the species have acquired a separate status in the art due to the their recognized divergent subject matter; and/or the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim(s) 1, 3, 6-7, 9, 12, and 14 is/are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “ramp forming a distal most end of the lumen with a distal most tip of the ramp forming a distal end of the opening,” as recited in claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 15-17 and 19 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claim 15, the claim language “a ramp forming a distal most end of the lumen with a distal most tip of the ramp forming a distal end of the opening” appears to be new matter.  As shown in the annotated figure below, the distal most tip of the ramp is spaced from the distal end of the opening, and therefore does not form it.

    PNG
    media_image1.png
    605
    826
    media_image1.png
    Greyscale

Dependent claim(s) 16-17 and 19 fail to cure the deficiencies of independent claim 15, thus claim(s) 15-17 and 19 is/are rejected under 35 U.S.C. 112(a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0079519 to Sung et al. (hereinafter “Sung”) in view of U.S. Patent Application Publication No. 2013/0225997 to Dillard et al. (hereinafter “Dillard”).
For claim 15, Sung discloses a method for sampling a targeted region of tissue (Abstract), the method comprising:
inserting a catheter (210) (Fig. 4A) (para [0073]) in a bodily lumen toward a targeted region of tissue to be sampled (Abstract);
extending a needle (220) (Fig. 4B) (para [0074]) through an opening defined at an end of a sidewall of the catheter at a distal end of the catheter (as can be seen in Fig. 4A), wherein the flexible needle extends from the distal end of the catheter (as can be seen in Fig. 4B) at an angle that diverges from an axis of the catheter toward the targeted region of tissue to be sampled (as can be seen in Figs. 4A-B, i.e., the axis being the axis where the straight portion of the lumen is located), wherein the flexible needle is caused to diverge from the axis of the catheter by a ramp (219b) forming a distal most end of the lumen with a distal most tip of the ramp forming a distal end of the opening and a sidewall of the lumen forming the proximal end of the opening (as can be seen in Figs. 4A-B), the ramp having a sloped surface that is divergent with the axis of the lumen (as can be seen in Fig. 4A) and configured to direct the flexible needle to extend out of the distal end of the catheter at a first angle that diverges from the axis of the lumen (as can be seen in Fig. 4A);
penetrating the tissue with the needle (Abstract); and
sampling the tissue (Abstract).
The needle in Sung appears to be flexible (see the lumen through which the needle is disposed, which is angled, thereby requiring the needle to be flexible to bend around those angles).
However, in the event that Sung’s needle is not flexible, Dillard teaches a flexible needle (Abstract).
It would have been obvious to a skilled artisan to modify Sung such that the needle is flexible, in view of the teachings of Dillard, for the obvious advantage of making it easy for Sung’s needle to navigate through Sung’s non-straight lumen.
Sung does not expressly disclose wherein the needle is caused to diverge from the axis of the catheter by a curved stylet coaxially disposed within the needle, the curved stylet bending at an angle that diverges from the axis of the catheter upon exiting the catheter, the curved stylet conforming to a shape of the catheter while disposed within the catheter and imparting a curvature to the flexible needle to direct the flexible needle to diverge from the axis of the lumen at a second angle after the flexible needle and the curved stylet are extended beyond the distal end of the catheter.
However, Dillard teaches a curved stylet (1008) (Figs. 10 and/or 16C) (para [0115]) coaxially disposed within a needle (1006, 1010) (para [0115], “the flexible needle 1006 is pushed over the guidewire 10008”) and the needle is caused to diverge from the axis of a catheter (1000) (as can be seen in Fig. 10) by the curved stylet (see the linear axis of the catheter 1000 Fig. 10 and then see the unlabeled needle in Fig. 16B, which shows it curved away from a linear axis), the curved stylet bending at an angle that diverges from the axis of the catheter upon exiting the catheter (see Figs. 10, 11C, and 16B), the curved stylet conforming to a shape of the catheter while disposed within the catheter (see para [0216], which describes the guidewire as a “flexible section”) and imparting a curvature to the flexible needle (see Figs. 2 or 16B) to direct (Examiner’s Note: functional language/intended use, i.e., capable of) the flexible needle to diverge from an axis of an axis of a lumen at a second angle after the flexible needle and the curved stylet are extended beyond a distal end of a catheter (Examiner’s Note: Dillard’s curved stylet is capable of performing these functions if the stylet were inserted inside of the needle, both inside of a catheter, such as, for example, a catheter like Sung’s catheter) (see Figs. 10 and 16B).
It would have been obvious to a skilled artisan to modify Sung wherein the needle is caused to diverge from the axis of the catheter by a curved stylet coaxially disposed within the needle from an opening defined in the distal end of the catheter, the curved stylet bending at an angle that diverges from the axis of the catheter upon exiting the catheter, the curved stylet conforming to a shape of the catheter while disposed within the catheter, in view of the teachings of Dillard, for the obvious advantage of providing an additional means by which to even more accurately guide/direct Sung’s needle to an area of interest for which the physician would like to take a biopsy.
For claim 16, Sung further discloses after inserting a catheter in a bodily lumen toward a targeted region of tissue to be sampled and before extending a flexible needle from a distal end of the catheter at an angle that diverges from an axis of the catheter toward the targeted region of tissue to be sampled (as can be seen in Figs. 4A to 4B) (also see [0077]-[0078]), torqueing the catheter such that an opening defined in the distal end of the catheter is oriented toward the targeted region of tissue to be sampled (para [0014]-[0015] and/or [0076]-[0078]).
For claim 17, Sung further discloses wherein extending a flexible needle from a distal end of the catheter at an angle that diverges from an axis of the catheter toward the targeted region of tissue to be sampled includes externally urging the needle to extend from an opening defined in the distal end of the catheter with a ramp (219b) defined in the distal end of the catheter (as can be seen in Fig. 4A), the ramp having a sloped surface that is divergent with the axis of the catheter (as can be seen in Fig. 4A).
For claim 19, Sung, as modified, further discloses after penetrating the tissue with the needle and before sampling the tissue, removing the curved stylet from the catheter (para [0115] of Dillard) and operatively coupling a vacuum device to the needle (“source of vacuum,” para [0028] and/or [0084]).
Response to Arguments
Applicant’s arguments filed 8/11/22 have been fully considered.
In response to Applicant’s arguments, Applicant argues that Sung doesn’t teach a ramp.  However, it’s unclear how Sung is not a ramp when it does the same thing functionally as that of Applicant’s ramp.  That is, in both Applicant’s specification and in Sung, the ramp is a sloped piece of material by which the needle is guided along to exit the lumen through a sidewall of the catheter.  Applicant’s claims have not structurally defined the ramp, and therefore if Applicant believes that the ramp in the instant specification is different than Sung’s ramp, then such claim amendments should be made to distinguish between Applicant’s invention and Sung.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791